       Case 1:21-cv-00363-KG-KRS Document 20 Filed 09/01/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

               Plaintiff,

v.                                                                 No. 1:21-cv-363 KG/KRS

ALBUQUERQUE-AMG
SPECIALTY HOSPITAL, LLC, et al.,

               Defendant.

                ORDER ADOPTING JOINT STATUS REPORT AND
             PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on August 31, 2021, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan, and adopted it as modified by the

dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
